
	
		I
		112th CONGRESS
		2d Session
		H. R. 5425
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Huelskamp
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain footwear with
		  outer soles and uppers of rubber or plastics, covering the ankle, other than
		  work footwear.
	
	
		1.Certain footwear with outer
			 soles and uppers of rubber or plastics, covering the ankle, other than work
			 footwear
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Footwear with outer soles and uppers of rubber or plastics,
						covering the ankle, other than work footwear, the foregoing for persons other
						than for men or women (provided for in subheading 6402.91.40)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
